Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  ALEJANDRO TORRES
  and other similarly-situated individuals,

         Plaintiff, (s)
  v.
  THE PAUL INVESTMENT GROUP LLC,
  a/k/a UNDISPUTED SERVICES,
  a/k/a UNDISPUTED PAINTING SERVICES,
  a/k/a UNDISPUTED CLEANING SERVICES LLC,
  BENITO PAUL, and SHERLENE MAXINE, individually

        Defendants.
  _______________________________________________/

                                       COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff ALEJANDRO TORRES, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants THE PAUL

  INVESTMENT GROUP LLC, a/k/a UNDISPUTED SERVICES, a/k/a UNDISPUTED

  PAINTING SERVICES, a/k/a UNDISPUTED CLEANING SERVICES LLC, BENITO PAUL

  and SHERLENE MAXINE, individually and alleges:

     1. This is an action to recover money damages for unpaid travel time, which constituted

         unpaid overtime hours under the United States laws. This Court has jurisdiction pursuant

         to Title 28 U.S.C. § 1337 and by Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor

         Standards Act, "the Act," (Section 216 for jurisdictional placement).

     2. Plaintiff ALEJANDRO TORRES was a resident of Miami, Florida, and at the time relevant

         to this Complaint, worked in the Miami-Dade County area and is within the jurisdiction of

         this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

                                              Page 1 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 10




     3. Corporate Defendant, THE PAUL INVESTMENT GROUP LLC, a/k/a UNDISPUTED

        SERVICES, a/k/a UNDISPUTED PAINTING SERVICES, a/k/a UNDISPUTED

        CLEANING SERVICES LLC, (hereinafter, THE PAUL INVESTMENT GROUP, or

        Defendant) is a Florida corporation with a place of business in Miami, FL. Defendant

        performed business in Miami-Dade County within the jurisdiction of this Court. At all

        times material, Defendant was and is engaged in interstate commerce.

     4. The individual Defendants BENITO PAUL, and SHERLENE MAXINE were and are now

        owners/partners and managers of Defendant Corporation THE PAUL INVESTMENT

        GROUP.

     5. All the actions raised in this Complaint took place in Dade County, Florida, within this

        Court's jurisdiction.

                                    GENERAL ALLEGATIONS

     6. Plaintiff ALEJANDRO TORRES brings this cause of action as a collective action to

        recover from Defendants overtime compensation, liquidated damages, and the costs and

        reasonable attorney's fees under the provisions of Fair Labor Standards Act, as amended,

        29 U.S.C. § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff, and all other current

        and former employees similarly situated to Plaintiff ("the asserted class") who worked

        more than forty (40) hours during one or more weeks on or after November 2017, (the

        "material time") without being compensated overtime wages pursuant to the FLSA.

     7. Corporate Defendant THE PAUL INVESTMENT GROUP provides construction services

        to commercial and residential customers in Miami-Dade County. Defendant THE PAUL

        INVESTMENT GROUP provides these services under the names of UNDISPUTED




                                           Page 2 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 10




        SERVICES, UNDISPUTED PAINTING SERVICES, and UNDISPUTED CLEANING

        SERVICES LLC.

     8. Defendants THE PAUL INVESTMENT GROUP, BENITO PAUL, and SHERLENE

        MAXINE employed Plaintiff ALEJANDRO TORRES as a general construction worker

        from approximately November 7, 2017, through December 23, 2018, or 59 weeks.

        However, for FLSA purposes, the relevant employment period is 43 weeks.

     9. Plaintiff was a non-exempted, full-time, hourly employee. Plaintiff's regular rate was

        $14.00 an hour upon information and belief, and Plaintiff's overtime rate should be $21.00

        an hour.

     10. While employed by Defendants, Plaintiff worked consistently a minimum of 54 hours

        every week. Plaintiff's official schedule was from Monday to Friday from 7:30 AM to 4:00

        PM, which represented 8 hours daily, and 40 working hours per week. (Plaintiff has

        deducted 0.5 hrs. X 5 days=2.5 hours of lunch break). Plaintiff was paid for only 40 hours

        every week according to the official schedule.

     11. However, Plaintiff worked more than 40 hours every week. Plaintiff was not paid for a

        minimum of 14 travel time hours weekly, which Plaintiff spent traveling from job site to

        job site to perform multiple tasks during every workday. Those travel time hours were not

        counted as hours worked and were not paid to Plaintiff at any rate. Those travel time hours

        constituted unpaid overtime hours.

     12. Furthermore, Plaintiff was not paid for 3 Saturdays (8 hours each) and 1 Sunday (8 hours),

        or a total of 24 additional overtime hours.




                                             Page 3 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 10




     13. Therefore, Plaintiff was not paid for overtime hours at the rate of time and one-half his

        regular rate for every hour that she worked in excess of forty (40), in violation of Section

        7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     14. Defendants did not maintain any time-keeping method, and Plaintiff was paid weekly with

        checks, without any paystub providing essential information regarding hours worked, wage

        rate, employment taxes, etc.

     15. Plaintiff intends to recover overtime pay for every hour over 40 that he worked during his

        employment with Defendants and any other relief as allowable by law.

     16. The additional persons who may become Plaintiffs in this action are employees or former

        employees of Defendants who are and who were subject to the unlawful payroll practices

        and procedures of Defendants and were not paid overtime wages at the rate of time and

        one half of their regular rate of pay for all overtime hours worked over forty.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     17. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-16 above as if set out

        in full herein.

     18. This action is brought by Plaintiff ALEJANDRO TORRES and those similarly situated to

        recover from the Employer unpaid overtime compensation, as well as an additional amount

        of liquidated damages, costs, and reasonable attorney's fees under the provisions of 29

        U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C.

        § 207 (a)(1) states, "No employer shall employ any of his employees… for a workweek

        longer than 40 hours unless such employee receives compensation for his employment in




                                             Page 4 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 10




        excess of the hours above specified at a rate, not less than one and a half times the regular

        rate at which he is employed".

     19. The employer, THE PAUL INVESTMENT GROUP, was engaged in interstate commerce

        as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

        Defendant is a construction company serving commercial and residential customers.

        Defendant has more than two employees directly and recurrently engaged in interstate

        commerce. At all times pertinent to this Complaint, the Employer/Defendant operates as

        an organization that sells or markets its services to customers from throughout the United

        States. Employer/Defendant obtains and solicits funds from non-Florida sources, accepts

        funds from non-Florida sources, uses telephonic transmissions going over state lines to do

        its business, transmits funds outside of the State of Florida. Upon information and belief,

        the annual gross revenue of the Employer/Defendant was always material hereto more than

        $500,000 per annum. Because of the foregoing, Defendant's business activities involve

        those to which the Fair Labor Standards Act applies. Therefore, there is enterprise

        coverage.

     20. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

        employees similarly situated regularly and recurrently participated in interstate commerce

        by working on new and renovation construction projects through his daily activities. Also,

        Plaintiff handled and worked on goods and materials and materials that were moved across

        State lines at any time during the business. Therefore, there is individual coverage.

     21. Defendants THE PAUL INVESTMENT GROUP, BENITO PAUL, and SHERLENE

        MAXINE employed Plaintiff ALEJANDRO TORRES as a general construction worker




                                            Page 5 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 10




        from approximately November 7, 2017, through December 23, 2018, or 59 weeks.

        However, for FLSA purposes, the relevant employment period is 43 weeks.

     22. Plaintiff was a non-exempt, full-time, hourly employee. Plaintiff's regular rate was $14.00

        an hour upon information and belief, and Plaintiff's overtime rate should be $21.00 an hour.

     23. While employed by Defendants, Plaintiff worked consistently a minimum of 54 hours

        every week. Plaintiff's official schedule was from Monday to Friday from 7:30 AM to 4:00

        PM, which represented 8 hours daily, and 40 working hours per week. (Plaintiff has

        deducted 0.5 hrs. X 5 days=2.5 hours of lunch break). Plaintiff was paid for only 40 hours

        every week, according to the official schedule.

     24. However, Plaintiff worked more than 40 hours every week. Plaintiff was not paid for a

        minimum of 14 travel time hours weekly. Plaintiff spent those hours traveling from job site

        to job side performing multiple tasks every workday. Those travel time hours were not

        counted as hours worked and were not paid to Plaintiff at any rate. Those travel time hours

        constituted unpaid overtime hours.

     25. Furthermore, Plaintiff was not paid for 3 Saturdays (8 hours each) and 1 Sunday (8 hours),

        or a total of 24 additional overtime hours.

     26. Therefore, Plaintiff was not paid for overtime hours at the rate of time and one-half his

        regular rate for every hour that she worked in excess of forty (40), in violation of Section

        7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

     27. Plaintiff performed the same or similar duties as that of those other similarly situated

        employees, whom Plaintiff observed worked over 40 hours per week, but that were not

        paid overtime at the proper rate.




                                             Page 6 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 10




     28. Defendants did not keep any time-keeping method to record Plaintiff's worked hours.

        Plaintiff was paid bi-weekly with checks without paystubs providing basic information

        about days and hours worked, the wage rate paid, employment taxes withheld, etc.

     29. The records, if any, concerning the number of hours worked by Plaintiff and all other

        employees and the compensation paid to such employees should be in the Defendants'

        possession and custody. Nevertheless, upon information and belief, Defendants did not

        maintain accurate and complete time records of hours worked by Plaintiff and other

        employees in the asserted class.

     30. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     31. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     32. Before the completion of discovery and the best of Plaintiff's knowledge, at the time of the

        filing of this Complaint, Plaintiff's good faith estimate of unpaid wages are as follows:

        *Please note that these amounts are based on a preliminary calculation and that these figures could be subject
        to modification as new evidence could dictate. After proper discovery, calculations will be adjusted
        accordingly.

            a. Total amount of alleged unpaid wages:

                 Thirteen Thousand Three Hundred Fourteen Dollars and 00/100 ($13,314.00)

            b. Calculation of such wages:

                Total weeks of employment: 59 weeks
                Total relevant weeks of employment: 43 weeks
                Total number of hours worked: 54 hours weekly average
                Total number of overtime hours: 14 hours
                Total number of unpaid O/T hours: 14 hours
                Regular wage rate: $14.00 an hour x 1.5 = $21.00 O/T rate

                $21.00 O/T x 14 O/T hours = $294.00 weekly x 43 weeks = $12,642.00


                                                  Page 7 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 10




               Additional overtime:
               Overtime for 3 Saturdays and 1 Sunday (8 hours each day) = 32 hours
               $21.00 O/T rate x 32 O/T hours= $672.00

            c. Nature of wages (e.g., overtime or straight time):

              This amount represents the unpaid overtime hours.

     33. At all times material, the Employers/Defendants THE PAUL INVESTMENT GROUP and

        BENITO PAUL failed to comply with Title 29 U.S.C. §207 (a) (1), in that Plaintiff and

        those similarly-situated performed services and worked more than the maximum hours

        provided by the Act. Still, no provision was made by the Defendants to properly pay

        Plaintiff and others similarly situated at the rate of time and one half for all hours worked

        over forty hours (40) per workweek as provided in said Act.

     34. Defendants knew and showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff and those similarly-situated employees' employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     35. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     36. At the time mentioned, individual Defendants BENITO PAUL and SHERLENE MAXINE

        were and are now the owners and managers of Defendants Corporation THE PAUL

        INVESTMENT GROUP. Defendants BENITO PAUL was the employer of Plaintiff and

        others similarly situated within the meaning of Section 3(d) of the "Fair Labor Standards



                                            Page 8 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 10




         Act" [29 U.S.C. § 203(d)]. These individual Defendants acted directly in THE PAUL

         INVESTMENT GROUP's interests concerning its employees, including Plaintiff and

         others similarly situated. Defendants BENITO PAUL and SHERLENE MAXINE had

         absolute operational and financial control of the business, and they are jointly liable for

         Plaintiff's damages.

     37. Defendants THE PAUL INVESTMENT GROUP, BENITO PAUL, and SHERLENE

         MAXINE willfully and intentionally refused to pay Plaintiff overtime wages as required

         by the law of the United States. Defendants remain owing Plaintiff and other similarly

         situated these overtime wages since the commencement of Plaintiff's employment with

         Defendants THE PAUL INVESTMENT GROUP, as set forth above.

     38. The plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorney's fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff ALEJANDRO TORRES and those similarly-situated respectfully

  requests that this Honorable Court:

         A. Enter judgment for Plaintiff ALEJANDRO TORRES and other similarly situated

             individuals, and against the Defendants THE PAUL INVESTMENT GROUP,

             BENITO PAUL, and SHERLENE MAXINE based on Defendants’ willful violations

             of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

         B. Award Plaintiff ALEJANDRO TORRES actual damages in the amount shown to be

             due for unpaid overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and



                                             Page 9 of 10
Case 1:21-cv-21087-DPG Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 10




          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just or available

              pursuant to Federal Law.

                                          JURY DEMAND

  Plaintiff ALEJANDRO TORRES and those similarly situated demand trial by a jury of all issues

  triable as of right by a jury.

  DATED: March 22, 2021

                                                   Respectfully submitted,


                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com
                                                   Attorney for Plaintiff




                                            Page 10 of 10
